SENTENCIA
Se anula el auto expedido. El Juez Asociado Señor Ramírez Bages, con quien concurre el Juez Asociado Señor Pérez Pimentel, concluye que en vista del historial de rela-ciones enojosas entre el Juez Superior Gil Rivera y el letrado F. Gallardo Díaz, en consonancia con lo que dijimos en Rivera v. Corte, 71 D.P.R. 953, 962, 963 (1950), hemos debido sugerir al referido magistrado que hiciera arreglos para que otro juez entendiera en el caso G-70-2831.
Así lo pronunció y manda el Tribunal y certifica el Secretario. El Juez Presidente, Señor Negrón Fernández, emitió voto de inhibición. Los Jueces Asociados Señores Hernández Matos y Martín, sustentan el criterio y que ha debido dictarse sentencia revocando la resolución recurrida y ordenando la inhibición del Juez Señor Gil Rivera.
(Fdo.) José L. Carrasquillo

Secretario

*775—0—
Voto de Inhibición del
Juez Presidente Señor Negrón Fernández
San Juan, Puerto Rico, a 31 de mayo de 1972
En este recurso se ha producido un empate en la siguiente forma:
A favor de que se confirme la resolución recurrida, del Juez Miguel A. Montalvo, que declaró sin lugar la moción en la que el Ledo. Fernando Gallardo Díaz pedía la inhibición del Juez Guillermo A. Gil Rivera para conocer de la causa criminal número G-70-2831 de la Sala de San Juan del Tribunal Superior, 4 votos: Los Jueces Asociados Señores Rigau, Dávila, Torres Rigual y Martínez Muñoz.
A favor de la ponencia circulada por el Juez Asociado Señor Ramírez Bages, que propone que se confirme la resolu-ción recurrida, pero que sugiere al Juez Gil Rivera — fundán-dose en el caso de Rivera v. Corte, 71 D.P.R. 953, 962, 963 (1950) — que haga arreglos para que otro juez entienda en el referido caso; o, en la alternativa, para que se revoque dicha resolución, 2 votos: Los Jueces Asociados Señores Pérez Pimentel y Ramírez Bages.
A favor de que se revoque la resolución recurrida, 2 votos: Los Jueces Asociados Señores Hernández Matos y Martín.
Se me pasó el expediente en vista del empate surgido.
Razones de índole privilegiada que tienen su origen en el mismo proceso disciplinario seguido ante este Tribunal contra el entonces Juez Fernando Gallardo Díaz — hoy el abogado que representa al acusado en la causa criminal G-70-2831 — y en el que actuó como fiscal el hoy Juez del Tribunal Superior, Guillermo A. Gil Rivera, contra quien dirige su moción de inhibición el letrado Gallardo Díaz (invocando, entre otros fundamentos para ello, según el párrafo 3 de la referida moción, la actuación del entonces *776fiscal Gil Rivera en dicho proceso) existen también para la inhibición del Juez Presidente en este incidente, ya que es el único Juez, entre los actuales miembros de este Tribunal, que emitió un voto contrario al entonces Juez Gallardo en el procesó disciplinario de referencia.
En tales circunstancias, se produce un estado de inhibición moral en el Juez Presidente para conocer del incidente de inhibición contra el Juez Gil en el presente recurso, y parti-cipar en su decisión. Fundado en ello, el Juez Presidente se inhibe, sua sponte de intervenir en este recurso.
Contra los estados de inhibición moral no puede imperar la regla de la necesidad.
(Fdo.) Luis Negrón Fernández

Juez Presidente